                           UNITED STATES BANKRUPTCY COURT

                                   DISTRICT OF NEW MEXICO


In re:

ROMAN CATHOLIC CHURCH OF                                              Case no. 18-13027-t11
THE ARCHDIOCESE OF SANTA FE,

         Debtor.


                                             OPINION

         Before the Court is creditor Rudy Blea’s motion for an order or judgment from this Court

removing his name from a list published by the Archdiocese of persons associated with the

Archdiocese who have been credibly accused of child sexual abuse. For the reasons stated below,

the Court finds that the motion is not well taken and should be denied, without prejudice, however,

to Mr. Blea’s right to file a motion for relief from stay to bring an adversary proceeding seeking

such relief.

A.       Facts.

         For the limited purpose of ruling on the motion, the Court finds: 1

         Mr. Blea’s motion contains the following allegations: 2

         The Archdiocese included the name of Mr. Blea in news releases and lists of
         accused priests, deacons and religious,3 initially stating that Mr. Blea was a member
         of the Benedictine (OSB) Order which he was not and never has been. The first of
         many news releases and lists was issued on or about Tuesday, September 12, 2017
         and again more recently in the Santa Fe Reporter on February 6- 12, 2019. The
         Office of Communications/Social Media of the Archdiocese issued a news release


1
  The Court takes judicial notice of its docket and of the docket in the state court action involving
the Archdiocese and Mr. Blea, No. D-101-CV-2018-00893. See St. Louis Baptist Temple, Inc. v.
Fed. Deposit Ins. Corp., 605 F.2d 1169, 1172 (10th Cir. 1979) (a court may sua sponte take judicial
notice of its docket and of facts that are part of public records).
2
  The allegations are edited and paraphrased for concision.
3
  Referred to herein as the “List.”


Case 18-13027-t11        Doc 696     Filed 05/13/21     Entered 05/13/21 11:21:27 Page 1 of 10
      labeled “IMMEDIATE RELEASE” and purporting to “Introduce List of Accused
      Priests, Deacons & Religious” to the world at large, in the form of a letter from its
      leader, Archbishop John C. Wester. Id, ¶ 3. By implication, the Archdiocese
      announced to the world that Mr. Blea was a Benedictine religious and/or seminarian
      who was a child molester. The news releases purported to “publicly acknowledge
      and identify those clergy and religious who have been accused of perpetrating child
      sexual abuse within our archdiocese.”

      On its list in the first news release, the Archdiocese included the name of Mr. Blea,
      stating that Mr. Blea was a member of the Benedictine (OSB) Order. The term
      “religious,” as it is commonly understood and used in the Catholic Church, is for a
      person who is a brother or deacon or holds other office within the church hierarchy.

      Mr. Blea was never ordained a brother, monk, deacon, or priest in any diocese or
      religious order of the Catholic Church. Mr. Blea was never a “religious” as that
      term is understood within the Catholic Church and was used by the Archdiocese in
      its news release, nor was he ever a member of the Benedictine Order, employed by
      them, nor did he live with them as a religious in training. Mr. Blea was never a
      clergy, religious or seminarian who worked within the boundaries of the
      Archdiocese and who was found guilty of sexually abusing a child under canon law
      or who worked within the boundaries of the Archdiocese and was found guilty of
      sexually abusing a child. Mr. Blea was never a clergy, religious or seminarian who
      worked within the boundaries of the Archdiocese and who either pled guilty or was
      convicted after a criminal trial of sexually abusing a child. Mr. Blea was never a
      clergy, religious or seminarian who worked within the boundaries of the
      Archdiocese who has been laicized after having been accused of sexually abusing
      a minor or publicly accused of sexually abusing a child.

      The Archdiocese made vile and harmful public accusations against Mr. Blea
      without conducting a proper investigation and without knowing whether those
      accusations were correct or whether the Archdiocese should have made them in the
      first place.

      The Archdiocese disseminated this news release broadly to public media in New
      Mexico, and intended that this news release be republished throughout New
      Mexico, the Internet, and the world by any interested news media or person or
      entity.

      In addition to this broad public dissemination, the Archdiocese posted this news
      release on its web site on or about 9/12/2017 and multiple other times, in both
      English and Spanish, and despite the protests of Mr. Blea as to its untrue, wrongful,
      defamatory, and harmful nature. They have not removed Mr. Blea’s name from the
      lists.

      Upon learning of the news release and its broad dissemination in the public media,
      as intended by the Archdiocese, Mr. Blea was horrified. Mr. Blea contacted the



                                             -2-
Case 18-13027-t11     Doc 696     Filed 05/13/21     Entered 05/13/21 11:21:27 Page 2 of 10
       Archdiocese’s Human Resources Director Ms. Annette Klimka. Klimka dismissed
       Mr. Blea summarily, never investigated his protests that his name wrongfully
       appeared in the Archdiocese’s news release, summarily ordered him to cease and
       desist having any contact with the Cathedral of St. Francis (volunteer coordinator
       for wedding preparation and regular Eucharistic Minister) or the Villa Therese
       Catholic Clinic, (member of Board of Directors), and summarily ordered him to
       cease and desist any other contact with any other parish volunteer organization.

       Shortly after that conversation, the Archdiocese’s priest in Santa Fe, Father Adam
       Lee Ortega y Ortiz, apparently with the blessing of the Archbishop . . . similarly
       ordered Mr. Blea to cease and desist all activities at any catholic church.

       After those two conversations, on November 7, 2017, Mr. Blea personally wrote to
       the highest official of the Archdiocese, Archbishop John C. Wester, to explain that
       his name had wrongfully been included on the Archdiocese’s news release. Mr.
       Blea explained his history in great detail, and provided significant information
       demonstrating that the Archdiocese had made a grave mistake in including his name
       in its news release. Archbishop John C. Wester, took no action to correct the grave
       injustice the Archdiocese committed against Mr. Blea.

       On March 21, 2018, Mr. Blea filed a lawsuit against the Archdiocese in New Mexico’s

First Judicial District Court, asserting claims for defamation, false light invasion of privacy,

intentional infliction of emotional distress, and prima facie tort. Mr. Blea asked for compensatory

damages, punitive damages, and “any other relief the Court deems just and proper.” There is no

mention of equitable or other nonmonetary relief, e.g., ordering the Archdiocese to remove Mr.

Blea’s name from the List.4 The Archdiocese answered the complaint on May 18, 2018.

       Discovery in the state court action was ongoing when the Archdiocese filed this chapter 11

bankruptcy case on December 3, 2018.

       On May 30, 2019, Mr. Blea filed a proof of claim for $200,000. Attached to his proof of

claim is a copy of the complaint he filed in the state court.




4
 Despite Mr. Blea’s allegations that “the claims in State District Court request both equitable relief
and monetary relief,” equitable relief is raised for the first time in the motion.


                                                -3-
Case 18-13027-t11       Doc 696      Filed 05/13/21     Entered 05/13/21 11:21:27 Page 3 of 10
          With his motion, Mr. Blea asks that this Court order the Archdiocese to remove his name

from the List. Although it is not clear, it does not appear that Mr. Blea is asking the Court to

adjudicate the allowance of his proof of claim.

          The motion makes a passing reference to nondischargeability, i.e., that his “equitable claim

. . . is non-dischargeable under 11 U.S.C. § 523(a)(6). . . .” 5

          The motion alleges that the state court action was removed to this Court.

B.        The State Court Action is Stayed.

          Mr. Blea acknowledges in his motion that “[t]he State District Court case is stayed . . . .”

In its response to the motion, the Archdiocese agrees that “The State Court Action was stayed as

of the Petition Date.” The parties’ assessment of this issue is accurate.

C.        The State Court Action was Not Removed to this Court.

          Although Mr. Blea alleges that the state court action “has been removed to the Bankruptcy

Court” and “is now under the jurisdiction of this Court,” this is not accurate. The state court action

has not been removed. When Mr. Blea filed a proof of claim he submitted the issues raised in the

state court action to this Court, but that is not the same as removal.

D.        Mr. Blea’s Request for Equitable Relief is Not a Continuation of the State Court Action.

          Mr. Blea asks this Court to order the Archdiocese to remove his name from the List. He

characterizes this request as one for equitable relief. As no such relief was requested in the state

court action, the motion is not a continuation of the state court action. Rather, it is a new claim

against the Archdiocese. Whether the relief sought is a “commencement” of a new action or a

“continuation” of the state court action does not affect whether the automatic stay applies, but may

affect how Mr. Blea proceeds hereafter.



5
    Unless otherwise noted, all statutory references are to 11 U.S.C.


                                                 -4-
Case 18-13027-t11         Doc 696     Filed 05/13/21     Entered 05/13/21 11:21:27 Page 4 of 10
E.       The Automatic Stay.

         Section 362(a)(1) “operates as a stay . . . of . . . the commencement . . . of a judicial . . .

proceeding against the debtor that . . . could have been commenced before the commencement of

the case . . . .”

         1.         The motion involves a prepetition claim. Mr. Blea could have brought an injunctive

or declaratory action against the Archdiocese at any time after September 12, 2017, the first date

the List was published. As that is more than a year prepetition, the motion asserts a prepetition

claim.

         2.         The motion violated the automatic stay. There is conflicting case law on whether it

violates the automatic stay for a creditor to sue the debtor in bankruptcy court on a prepetition

claim. Although the language of § 362(a)(1) clearly stays the filing, the majority rule is that

creditors may bring such proceedings in bankruptcy court without violating the stay. See, e.g., In

re North Coast Village, Ltd., 135 B.R. 641, 643 (9th Cir. BAP 1992); In re Transcolor Corp., 296

B.R. 343, 358 (Bankr. D. Md. 2003); In re Uni-Marts, LLC, 404 B.R. 767, 783 (Bankr. D. Del.

2009); see also In re Miller, 397 F.3d 726, 730 (9th Cir. 2005); In re Cashco, 599 B.R. 138146

(Bankr. D.N.M. 2019); In re Bird, 229 B.R. 90, 95 (S.D.N.Y. 1999)). The majority reasons that

applying § 362(a)(1)’s plain language to proceedings filed by creditors in the debtor’s bankruptcy

case would lead to “absurd results.” In North Coast, for example, the Ninth Circuit BAP stated:

         It is beyond serious dispute that the application of the stay to certain proceedings
         in the bankruptcy court would lead to absurd results. For example, if the automatic
         stay were construed to apply to all proceedings in bankruptcy, a creditor would
         need relief from the stay to file a proof of claim or even a motion for relief from the
         stay. As a further example, application of the stay to bar the commencement of
         proceedings to determine the dischargeability of a debt in the absence of relief from
         the stay would be unworkable in light of the short time limits within which such
         proceeding must be commenced.

135 B.R. at 643. Similarly, the Bird court stated:



                                                   -5-
Case 18-13027-t11           Doc 696     Filed 05/13/21     Entered 05/13/21 11:21:27 Page 5 of 10
       Even where the debtor is the defendant, however, the automatic stay does not apply
       to actions brought in the bankruptcy court where the debtor's case is pending. . . .
       If this exception did not exist, courts would be left with the absurd result of having
       to modify the automatic stay to allow a creditor to move to lift the stay in the first
       place.

229 B.R. at 95 (citations omitted).

       Another rationale for the majority position is that filing a lawsuit against the debtor in

bankruptcy court is the equivalent of filing a proof of claim, and therefore does not violate the

automatic stay. See, e.g., Uni-Marts, 404 B.R. at 783 (“The Court agrees with the reasoning of the

majority of courts addressing the issue that the filing of an adversary proceeding against a debtor

in the home bankruptcy court is equivalent to the filing of a proof of claims in the Debtor’s

bankruptcy case and, therefore, does not violate the automatic stay”); Bird, 229 B.R. at 95 (“Such

suits against the debtor can be considered the functional equivalent of filing a proof of claim

against the bankruptcy estate”). In Transcolor, the court held:

       Despite the apparent silence of the Code on this point, the majority view is that the
       Code implicitly permits the filing of suit in the bankruptcy court against a debtor
       without violating the automatic stay . . . . “Such suits are the equivalent to the filing
       of claims against the estate and allowable under 11 U.S.C. § 501, despite the
       automatic stay.” [In re J.T./ Moran Fin. Corp., 124 B.R. 931, 940 (S.D.N.Y. 1991].

296 B.R. at 358-59 (citations omitted).

       The minority view is that the plain language of § 362(a)(1) stays the filing of a proceeding

against the debtor in bankruptcy court on a prepetition claim. See, e.g., Bridges v. ContinentalAFA

Dispensing Co. (In re ContinentalAFA Dispensing Co.), 403 B.R. 653, 659 (Bankr. E.D. Mo.

2009); Healy/Mellon-Stuart Co. v. Coastal Group, Inc. (In re Coastal Group, Inc.), 100 B.R. 177,

178 (Bankr. D. Del. 1989); In re Hodges, 83 B.R. 25, 26 (Bankr. N.D. Cal. 1988); In re Penney

76 B.R. 160, 161 (Bankr. N.D. Cal. 1987) (creditor cannot initiate adversary proceeding under

Fed. R. Bankr. P. 7001 without leave of court); see also In re Ionosphere Clubs, Inc., 922 F.2d




                                                 -6-
Case 18-13027-t11       Doc 696       Filed 05/13/21     Entered 05/13/21 11:21:27 Page 6 of 10
984, 993 (2d Cir. 1990) (automatic stay applies to dispute between debtor and union over a

collective bargaining agreement, even if the matter is brought before the bankruptcy court). As

pithily stated in Penney:

       This action is exactly the same action Sears would file in state court had there been
       no bankruptcy. For some reason, Sears believes that a debtor can still be sued on a
       state-law cause of action after bankruptcy so long as the suit is filed in the
       bankruptcy court. This is sheer nonsense.

76 B.R. at 161.

       The Court agrees with the minority view, for three reasons. First, the language of

§ 362(a)(1) is clear; it stays the commencement of a judicial action against the debtor that could

have been commenced prepetition, regardless of the forum.

       Second, enforcing § 362(a)(1) as written does not lead to “absurd results.” While the

majority reasons that a literal application of the subsection would require stay relief before filing

proofs of claim, nondischargeability actions, or stay relief motions, that is not correct—those

actions arise under the Bankruptcy Code and could not have been brought prepetition. See, e.g.,

Hodges, 83 B.R. at 26 (“[a]n action taken in the bankruptcy court can only be found to be a

violation of the automatic stay when there is no basis under the Code for the action”); In re

Deerman, 482 B.R. 344, 354 (Bankr. D.N.M. 1012) (stay does not prevent filing a proceeding

seeking relief under the Bankruptcy Code). This key point apparently was overlooked by the

majority. The “absurd results” feared by the majority are prevented by the language of §362(a)(1).

       Third, suing the debtor in bankruptcy court is not equivalent to filing a proof of claim.

Claims objections are contested matters, not adversary proceedings. In addition, the debtor has

control over the claims administration process, in particular whether and when to object to claims.

Claims administration is far more efficient than allowing each creditor to sue the debtor in the

bankruptcy case.



                                               -7-
Case 18-13027-t11       Doc 696     Filed 05/13/21     Entered 05/13/21 11:21:27 Page 7 of 10
       3.      Actions that violate the stay are void. Actions taken in violation of the automatic

stay are void ab initio. See, e.g., In re Beery, 452 B.R. 825, 834 (Bankr. D.N.M. 2011) (“The Tenth

Circuit has repeatedly ruled that actions taken in violation of the stay are void ab initio, not merely

voidable”); Ellis v. Consol. Diesel Elec. Corp., 894 F.2d 371, 372 (10th Cir. 1990) (“[i]t is well

established that any action taken in violation of the stay is void and without effect”); In re C.W.

Min. Co., 477 B.R. 176, 192 (10th Cir. BAP 2012), aff'd, 749 F.3d 895 (10th Cir. 2014) (“The

effect of violating the automatic stay is to void the action, whatever the context”).

       If Mr. Blea wishes to file a proceeding in this Court for a judgment or order removing his

name from the List, he must first file a motion for relief from the automatic stay. Once properly

noticed, the Court would hold a preliminary hearing on the stay relief motion, followed (usually)

by a final, evidentiary hearing. The standard is “cause.” See § 362(d).

F.     If Stay Relief Were Granted, Mr. Blea Would Have to File an Adversary Proceeding.

       Bankruptcy Rule 7001 provides in part:

         The following are adversary proceedings:
         ...
         (7) a proceeding to obtain an injunction or other equitable relief . . . .

       If the Court were to modify the automatic stay, Mr. Blea would then have to file an

adversary proceeding seeking the requested equitable relief. Alternatively, Mr. Blea could remove

the state court action and amend the complaint to seek equitable relief. Removal is governed by

Bankruptcy Rule 9027, which states in part:

       If the claim or cause of action in a civil action is pending when a case under the
       Code is commenced, a notice of removal may be filed only within the longest of
       (A) 90 days after the order for relief in the case under the Code, (B) 30 days after
       entry of an order terminating a stay, if the claim or cause of action in a civil action
       has been stayed under § 362 of the Code, or (C) 30 days after a trustee qualifies in
       a chapter 11 reorganization case but not later than 180 days after the order for relief.




                                                -8-
Case 18-13027-t11       Doc 696      Filed 05/13/21      Entered 05/13/21 11:21:27 Page 8 of 10
(Emphasis added). Because more than 90 days have passed since Debtor filed this bankruptcy case,

Mr. Blea would have to file a notice of removal within 30 days after a stay relief order is entered.

G.     Any Monetary Damages Would be Determined as Part of the Claims Objection Process.

       Mr. Blea’s claim for money damages will be determined when the Archdiocese reaches the

point in this case where claims administration is appropriate. It does not make sense to take Mr.

Blea’s $200,000 claim out of order. If the Court were to modify the automatic stay to allow Mr.

Blea to seek equitable relief, claim allowance would not be part of it.

H.     To the Extent the Motion Raises Nondischargeability Issues, it is Too Late.

       The motion alleges that the Archdiocese’s obligation to Mr. Blea is nondischargeable

pursuant to § 523(a)(6). The deadline to file adversary proceedings seeking a nondischargeability

determination was March 11, 2019. As Mr. Blea did not file such a proceeding, any debt owed to

him is dischargeable. See Fed. R. Bankr. P. 4007(c).

                                             Conclusion

       For a number of reasons, the motion is not well taken. First, it was filed in violation of the

automatic stay and therefore is void. Second, it seeks relief that can only be obtained by adversary

proceeding. Third, the nondischargeability allegation in the motion is untimely. Fourth, the motion

incorrectly alleges that Mr. Blea’s state court action was removed. Finally, the motion incorrectly

alleges that Mr. Blea sought equitable relief in the state court action.

       If Mr. Blea wishes to file an adversary proceeding seeking an order or judgment removing

his name from the List, he must first file a motion for relief from stay, as outlined above. The

motion will be denied by separate order.




                                                -9-
Case 18-13027-t11       Doc 696      Filed 05/13/21     Entered 05/13/21 11:21:27 Page 9 of 10
                                         _______________________________________
                                         Hon. David T. Thuma
                                         United States bankruptcy Judge

 Entered: May 13, 2021
 Copies to: counsel of record




                                            -10-
Case 18-13027-t11      Doc 696   Filed 05/13/21 Entered 05/13/21 11:21:27 Page 10 of 10
